WASHINGTON, Circuit Judge
(concurring in part and dissenting in part).
I think the Custodian’s denial of the International Silk Guild’s claim in its entirety was well grounded in law and the evidence, and should be reinstated. But, if the Custodian’s findings are to be held clearly erroneous, and the claim is to be allowed, the majority’s determination of the exchange rate for conversion of yen into dollars seems to me entirely correct.
I would add only that it is not now in reality Asahi Japan’s money which the Guild is seeking. Rather it is the money value of vested property now owned by the United States Government, which by the grace of Congress has been made available for payment of American creditors. Under the circumstances, where our Government is sued not as a wrongdoer, but simply by virtue of the statute, it should not be made to bear the risk of loss occasioned by the depreciation of the Japanese yen.